Memorandum. Orders reversed, without costs, and plaintiff’s motion granted.
Plaintiff is entitled over the adverse party’s objection ,to conduct an examination before trial with the aid of a tape recorder (Catapano v. Shapiro, 6 A D 2d 1054). However, due to the present state of technological development in regard to possible tampering, we impose the following conditions and restrictions on its use:
(1) The testimony must be transcribed and submitted to the witness within 30 days and then corrected, approved and executed by him.
(2) Upon trial, the recording disc or tape may not be produced, used or offered in evidence.
(3) Only the signed examination before trial may be used at thé trial.
(4) Defendant may simultaneously record the testimony on a device of his own choice.
Margett, P. J., and Schwartzwald, J., concur; Rinaldi, J., taking no part.